DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2475841 A) in view of Armbruster (US 4217764 A), further in view of Konstantakopoulos et al. (US 20050198947 A1) (hereinafter “Konstantakopoulos”), and further in view of Kaiser et al. (US 20090049829 A1) (hereinafter “Kaiser”). Regarding Claim 1, Jones teaches the first-third elements of the claim, hereinafter (1a), (1b), and (1c) respectively, but does not teach the fourth-seventh elements, hereinafter (1d), (1e), (1f), and (1g) respectively. Armbruster teaches (1d); Konstantakopoulos teaches (1e) and (1f); Kaiser teaches (1g). Jones teaches
(1a), a transport refrigeration system (Jones Figure 1, below; Jones Paragraph 26: “Fig. 1 is a perspective elevation view of a truck having the cooling unit applied thereto.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jones
	(1b), a vehicle having a refrigerated cargo space (Jones Paragraph 3: “…the invention is applicable to any situation where it is desirable to effect air conditioning of a compartment or room.”);
	(1c), a refrigeration unit in operative association with the refrigerated cargo space, the refrigeration unit providing conditioned air to the refrigerated cargo space (Jones Abstract: “This invention relates to an air conditioning unit adapted to be positioned upon, and supported by and to extend through the top wall of any room or compartment…”).
	As indicated above, Jones does not teach (1d). Armbruster teaches
	(1d), a first engine configured to power the refrigeration unit; a first exhaust passage fluidly connected to the first engine and configured to transport exhaust from the first engine (Armbruster Claim 1: “An air conditioning system for a motor vehicle, said vehicle having…an auxiliary internal combustion engine…” and Claim 5: "…wherein said auxiliary internal combustion engine has an exhaust manifold for receiving exhaust gases produced by said auxiliary engine, together with a muffler assembly connected to said manifold.").
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of Jones to provide a refrigeration unit engine and exhaust passage as taught by Armbruster. Doing so would “provide a motor vehicle air conditioning system powered by an auxiliary engine totally independent of the power provided by the vehicle's primary internal combustion engine” as recognized by Armbruster (Paragraph 14).
	As indicated above, Jones does not teach (1e) or (1f). Konstantakopoulos teaches
	(1e), a second engine configured to power the vehicle; and a second exhaust passage fluidly connected to the second engine and configured to transport exhaust from second engine to a single exhaust exit (Konstantakopoulos Paragraph 0003: “…the first engine portion is utilized for providing driving torque to the wheels of the vehicle” and Paragraph 0005: “The exhaust system includes an exhaust member open at an end thereof for venting engine exhaust. A first member is coupled to the first engine and coupled to the exhaust member…A second member is coupled to the second engine and coupled to the exhaust member.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of Jones to provide an engine with exhaust passage to power the vehicle as taught by Konstantakopoulos. Doing so would provide “driving torque to a transmission” as recognized by Konstantakopoulos (Paragraph 0003).
	(1f), wherein the first exhaust passage fluidly connects to the second exhaust passage such that exhaust from the first engine is transported from the first exhaust passage to the single exhaust exit through the second exhaust passage (Konstantakopoulos Figure 2, below; Konstantakopoulos Abstract: “An exhaust system...having a first engine and a second engine having a common exhaust member open at an end thereof for venting engine exhaust. A first exhaust member is adapted to be coupled to the first engine and coupled to the common exhaust member.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Konstantakopoulos
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of Jones to provide a single exhaust exit as taught by Konstantakopoulos. Doing so would enable the system to “operate more efficiently to remove undesirable emissions from the exhaust gas of the secondary engine” as recognized by Konstantakopoulos (Paragraph 0017).
	As indicated above, Jones does not teach (1g). Kaiser teaches
	(1g), that the first exhaust passage is located inside of the second exhaust passage along at least a portion of a length of the first exhaust passage (Jones Fig. 1, below; Jones Paragraph 0018: “FIG. 1 shows an assembly 10 which is arranged in an exhaust system of a motor vehicle (not shown) and has a first exhaust pipe 12 and a second exhaust pipe 14, with exhaust gas flowing through each exhaust pipe in the direction of the arrows P1.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kaiser
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones, Armbruster, and Konstantakopoulos to feature the exhaust arrangement taught by Kaiser. As such, “…a swirl of the united exhaust gas flow is obtained. This swirl is also referred to as a vortex and leads to a particularly good mixing with the introduced medium (in the present case dissolved urea). In the figures, the swirl is indicated by the helically extending arrow P2.” as recognized by Kaiser (Paragraph 0020).
Regarding Claim 2, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach a catalytic converter. Konstantakopoulos teaches a catalytic convertor located within the second exhaust passage such that exhaust transport from the second engine to the single exhaust exit flows through the catalytic converter (Konstantakopoulos Figure 2, above; Konstantakopoulos Paragraph 0015: “The exhaust system further includes a first primary catalytic converter 36A, a second primary catalytic converter 36B, and a toe board catalytic converter 38. The first primary catalytic converter 36A is mounted downstream of the mounting flange 34 on the first primary branch 30A. The second primary catalytic converter 36B is mounted downstream of the mounting flange 34 on the second primary branch 30B.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones and Armbruster to provide a catalytic converter as taught by Konstantakopoulos. Doing so would “remove most of the undesirable emissions from the exhaust gas” as recognized by Konstantakopoulos (Paragraph 0017).
	Regarding Claim 3, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach fluid connection downstream of the catalytic converter. Konstantakopoulos teaches that the first exhaust passage is fluidly connected to the second exhaust passage downstream of the catalytic converter (Konstantakopoulos Figure 2, above; Konstantakopoulos Paragraph 0015: “The exhaust system further includes a first primary catalytic converter 36A, a second primary catalytic converter 36B, and a toe board catalytic converter 38. The first primary catalytic converter 36A is mounted downstream of the mounting flange 34 on the first primary branch 30A. The second primary catalytic converter 36B is mounted downstream of the mounting flange 34 on the second primary branch 30B.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones and Armbruster to provide a passage connection downstream of the primary catalytic converter as taught by Konstantakopoulos. As such, the primary catalytic converter could be smaller, i.e., “sized to accommodate only the primary engine exhaust” as recognized by Konstantakopoulos (Paragraph 0017).
	Regarding Claim 4, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach a first exhaust passage connection upstream of the catalytic converter. Konstantakopoulos teaches that the first exhaust passage is fluidly connected to the second exhaust passage upstream of the catalytic converter (Konstantakopoulos Figure 2, above; Konstantakopoulos Paragraph 0015: “The exhaust system further includes a first primary catalytic converter 36A, a second primary catalytic converter 36B, and a toe board catalytic converter 38. The first primary catalytic converter 36A is mounted downstream of the mounting flange 34 on the first primary branch 30A. The second primary catalytic converter 36B is mounted downstream of the mounting flange 34 on the second primary branch 30B.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones and Armbruster to provide a passage connection upstream of the primary catalytic converter as taught by Konstantakopoulos. Doing so would “keep the toe board catalytic converter 38 in a "warm" (e.g., at an elevated temperature) operating condition” as recognized by Konstantakopoulos (Paragraph 0017).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2475841 A) in view of Armbruster (US 4217764 A), further in view of Konstantakopoulos et al. (US 20050198947 A1) (hereinafter “Konstantakopoulos”), further in view of Kaiser et al. (US 20090049829 A1) (hereinafter “Kaiser”), and further in view of Winter (DE 102014014316 B3). Regarding Claim 5, the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser teaches a transport refrigeration system with first and second exhaust passages but does not teach first passage location. Winter teaches that the first exhaust passage is located below the refrigeration unit (Winter Figure 1, below; Winter Description Paragraph 15: “The exhaust conduit is fluid tight, with one or more portions of the exhaust conduit passing through the underbody of the cargo space.” and Winter Abstract: “at least a portion of the exhaust pipe is passed through an underbody (5) to the outside.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser to locate the first exhaust passage below the refrigeration unit as taught by Winter. This arrangement is used “so that the exhaust air or the exhaust gas…can be guided without the air inside the hold contaminated with exhaust gas or whose temperature is changed by the hot exhaust gas.” as recognized by Winter (Description Paragraph 34).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Winter
	Regarding Claim 6, the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser teaches a transport refrigeration system with first and second exhaust passages but does not teach first passage location. Winter teaches that the first exhaust passage is located below the refrigeration unit (Winter Figure 1, above; Winter Description Paragraph 15: “The exhaust conduit is fluid tight, with one or more portions of the exhaust conduit passing through the underbody of the cargo space.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport refrigeration system of the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser to locate the first exhaust passage below the refrigeration unit as taught by Winter. This arrangement is used “so that the exhaust air or the exhaust gas…can be guided without the air inside the hold contaminated with exhaust gas or whose temperature is changed by the hot exhaust gas.” as recognized by Winter (Description Paragraph 34).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2475841 A) in view of Armbruster (US 4217764 A), further in view of Konstantakopoulos et al. (US 20050198947 A1) (hereinafter “Konstantakopoulos”), and further in view of Kaiser et al. (US 20090049829 A1) (hereinafter “Kaiser”). Regarding Claim 7, Jones teaches the first element of the claim, hereinafter (7a), but does not teach the second-fifth elements, hereinafter (7b), (7c), (7d), and (7e) respectively. Armbruster teaches (7b); Konstantakopoulos teaches (7c) and (7d); Kaiser teaches (7e). Jones teaches
(7a), a method of operating a transport refrigeration system. See rejection for (1a), above.
As indicated above, Jones does not teach (7b). Armbruster teaches
(7b), powering a refrigeration unit using a first engine, the refrigeration unit being in operative association with a refrigerated cargo space and provides conditioned air to the refrigerated cargo space; transporting exhaust away from the first engine using a first exhaust passage fluidly connected to the first engine. See rejection for (1d), above.
As indicated above, Jones does not teach (7c) or (7d). Konstantakopoulos teaches
(7c), powering a vehicle using a second engine, the vehicle being connected to the refrigerated cargo space; transporting exhaust away from the second engine using a second exhaust passage, wherein the first exhaust passage is fluidly connected to the second exhaust passage. See rejection for (1e), above.
(7d), expelling exhaust from the first engine and the second engine through a single exhaust exit located in the second exhaust passage. See rejection for (1f), above.
As indicated above, Jones does not teach (7e). Kaiser teaches
(7e), that the first exhaust passage is located inside of the second exhaust passage along at least a portion of a length of the first exhaust passage. See rejection for (1g), above.
Regarding Claim 8, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach a catalytic converter. Konstantakopoulos teaches flowing exhaust from the second engine through a catalytic convertor located in the second exhaust passage. See rejection for Claim 2, above.
Regarding Claim 9, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach fluid connection downstream of the catalytic converter. Konstantakopoulos teaches that the first exhaust passage is fluidly connected to the second exhaust passage downstream of the catalytic converter. See rejection for Claim 3, above.
Regarding Claim 10, the combination of Jones and Armbruster teaches a transport refrigeration system but does not teach a first exhaust passage connection upstream of the catalytic converter. Konstantakopoulos teaches that the first exhaust passage is fluidly connected to the second exhaust passage upstream of the catalytic converter. See rejection for Claim 4, above.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2475841 A) in view of Armbruster (US 4217764 A), further in view of Konstantakopoulos et al. (US 20050198947 A1) (hereinafter “Konstantakopoulos”), further in view of Kaiser et al. (US 20090049829 A1) (hereinafter “Kaiser”), and further in view of Winter (DE 102014014316 B3). Regarding Claim 11, the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser teaches a transport refrigeration system with first and second exhaust passages but does not teach first passage location. Winter teaches that the first exhaust passage is located below the refrigeration unit. See rejection for Claim 5, above.
Regarding Claim 12, the combination of Jones, Armbruster, Konstantakopoulos, and Kaiser teaches a transport refrigeration system with first and second exhaust passages but does not teach first passage location. Winter teaches that the first exhaust passage is located below the refrigeration unit. See rejection for Claim 6, above.
Response to Arguments
Applicant submits that the prior art does not teach, disclose, or suggest a first exhaust passage that is located inside of the second exhaust passage along at least a portion of a length of the first exhaust passage, as recited in Claims 1 and 7. Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618